CORRECTED ORDER
The Disciplinary Review Board having filed with the Court its decision 06-237, concluding that JAMES C. DeZAO, III, of PAR-SIPPANY, who was admitted to the bar of this State in 1985, should be admonished for violating of RPC 1.15(d) (recordkeeping violations), and good cause appearing;
It is ORDERED that the Disciplinary Review Board is authorized to issue a letter of admonition to respondent; and it is further
*126ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.